DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 states “A compressor, comprising the pump body assembly as claimed in claim 1.” Claim 1 has already introduced the compressor in the clause of “the disc portion being connected with a housing of a compressor” in lines 3-4. Applicant appears to be changing the preamble to change the coverage of the claims. The introduction of two compressors leads to confusion for the Examiner. Applicant does not use claim 1 for any dependency besides for claim 3. The Examiner is suggesting to the Applicant that claim 1 be cancelled from consideration and rolled into claim 3 therefore eliminating the clarity issues. 
Claims 4 and 13 recite “the height a1 of a disc portion” in lines 3-4 where it is unclear to the Examiner if this is a disc portion relative to the disc portion introduced in claim 3 (claim 1). A 1- -of the disc portion.”
Claims 4 and 13 recites “the distance B1” in line 4 where it is unclear to the Examiner what distance variable B1- -is referring back to then being newly defined later in lines 4-5. A review of the specification shows that claim 4 should read “a distance B1” and will be treated as such. 
Claims 5 and 14 recite “disposed under a upper flange” where it is unclear to the Examiner if this is  new upper flange or referring to the previously introduced upper flange. A review of the specification shows only one upper flange and therefore claims 5 and 14 will be treated as “disposed under the upper flange”. 
Claims 6, 16, and 19 recite “and an upper end surface of the neck portion” where it is unclear to the Examiner if this is a new upper end surface of the neck portion. A review of the specific shows only one upper end surface of the neck portion and claims 5, 16, and 19 will be treated as “and the upper end surface of the neck portion”. 
Claims 7-12, 15, 17, and 18 are rejected for being dependent from and unclear and indefinite claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, 11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0286865 (Han hereinafter).
Regarding claim 1, Han teaches a compressor (Abstract with ¶ 1 and 5) that discloses a pump body featuring an upper flange (Body 410 as seen in Figure 2), the upper flange comprising a disc portion (Portion of 410 adjacent to the cylinder 310) and a neck portion extending upward from the disc portion (Neck portion extending from 410 towards the motor 1- of the disc portion and a distance b1 between an upper end surface of the portion and a lower end surface of the disc portion satisfies 0.3≤ a1/b1 ≤ .4 (Annotated Figure 2 shows that b1 is equivalent to about 2.75 a1 -therefore, 1/2.75 is 0.364 and therefore in the claimed range), and the height a1 of the disc portion and a diameter d1 of the disc portion satisfies 0.1 ≤ a1/d1 ≤ 0.2 (Annotated Figure 2 below shows that d1 is equivalent to about 6.75 a1 therefore 1/6.75 is 0.148 and therefore in the claimed range).

    PNG
    media_image1.png
    984
    934
    media_image1.png
    Greyscale

Regarding claim 2, Han teaches a pump body for a compressor that discloses an upper flange (Body 410 of Figure 2) and a cylinder (Cylinder 310) disposed under the upper flange (Figure 2), the upper flange comprising a disc portion (Portion of 410 adjacent to the cylinder 310), an outer peripheral surface of the cylinder being connected with a housing of a cylinder (Inlet and outlet portions of the cylinder are connected to the housing 110), a height a2- -of the 2- between an upper end surface of the neck portion and a lower end surface of the cylinder (Annotated Figure 2 above) that satisfy 0.2 ≤ a2/b2 ≤ 0.3 (Annotated Figure 2 shows b2 being equivalent to about 3.75 a1 therefore 1/3.75 is 0.267 which is in the claimed range), and the height a2 of the outer peripheral surface of the cylinder and a diameter d2 of the cylinder that satisfies 0.1 ≤ a2/d2 ≤ 0.2 (Annotated Figure 2 above shows d2 is equivalent to about 5.75 a2 therefore 1/-5.75 is about 0.174 and within the claimed range). 
Regarding claim 3, Han teaches a compressor with the pump body of claim 1 (Abstract and ¶ 5 of Han). 
Regarding claim 4, Han’s teachings are described above in claim 3 where Han further discloses a rotating shaft provided inside the pump body assembly in a penetrating manner (Crankshaft 230) and a rotor sleeved on the rotating shaft (Rotor 220), and the height a1 of the disc portion and a distance B1 between an upper end surface of the rotor and a lower end surface of the disc portion satisfies 0.15 ≤ a1/B1 ≤ 0.25 (Annotated Figure 1 shows that B1 is equivalent to about 9.5 a1 therefore  1/9.5  is about 0.105 which falls between the claimed range). 
Regarding claim 5, Han’s teachings are described above in claim 4 where Han further discloses the rotating shaft provided inside the pump body assembly and the rotor sleeved on the rotating shaft, the pump body assembly further comprises a cylinder (Cylinder 310) and a lower flange (Lower body 420), the lower flange is disposed under the upper flange (Evident from Figure 2), the cylinder is disposed between the upper flange and the lower flange (Figure 2), and the height a1 of the disk portion and a distance L between the upper end surface of the rotor and a lower end of the lower flange satisfies 0.05 ≤ a1/L ≤ 0.15 (Annotated Figure 1 shows that L is equivalent to about 10.75 a1 therefore 1/10.75
Regarding claim 6, Han’s teachings are described above in claim 4 where Han further discloses a lower end surface of the rotor is provide with a concave portion (Annotated Figure 2 of Han above, section “C6”), and the upper end surface of the neck portion extends into the concave portion (Figure 2 of Han). 
Regarding claim 7, Han’s teachings are described above in claim 5 where Han further discloses a housing sleeved outside of the pump body assembly (Body 110), there is a gap between the housing and the pump body assembly (Inherent for the body 410 to be placed into the housing 110 and welded into position). It should be noted that the clearance for a weld should be just smaller than an interference fit and when looking at the claimed bounds of 100 ≤ a1/(D-d1) ≤ 140 (D is the inner diameter of the housing 110 and d1  is the outer diameter of 410) it becomes clear that the gap is .01 to about .007 which is where the weld will hold the gap formed to insert 410 into 110 of Han. 
Regarding claim 10, Han’s teachings are described above in claim 3 where Han discloses that the compressor is a single cylinder compressor (Evident from Figure 2).
Regarding claim 11, Han’s teachings are described above in claim 3 where Han discloses that the compressor is a vertical compressor (Evident from Figure 2). 
Regarding claim 19, Han’s teachings are described above in claim 5 where Han further discloses a lower end surface of the rotor is provide with a concave portion (Annotated Figure 2 of Han above, section “C6”), and the upper end surface of the neck portion extends into the concave portion (Figure 2 of Han).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US  2011/0286865 (Han) in view of US 2015/0125322 (Chiang hereinafter),
Regarding claim 8, Han’s teachings are described above in claim 7 where Han further discloses that that the disc portion is welded on the housing (¶ 36 of Han). It should be noted that Figure 2 of Han does appear to show a common passage extending from 410 through 310 to 420 where a fastener may go.
Han is silent with respect to the cylinder being connected to the disc portion via a fastener.
However, Chiang teaches a compressor that discloses the use of a fastener to secure an upper flange, cylinder, and lower flange (Figure 2, fixing element 25 per ¶ 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the upper flange, cylinder, and lower flange of Han with the fixing member of Chiang to ensure proper sealing and positioning is maintained during operation. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0286865 (Han) in view of US 2002/0155741 (Herrick hereinafter).
Regarding claim 9, Han’s teachings are described above in claim 7 where Han is silent with respect to a support welded and fixed on the housing, the disc portion is fixedly disposed on the support, and the cylinder is connected with the disc portion through a fastener.
However, Herrick teaches a compressor that discloses a support welded and fixed on the housing (Annotated Figure 2 below shows support “A”), the disc portion is fixedly disposed on the support, and the cylinder is connected with the disc portion through a fastener (Annotated figure 2, upper flange with disc is “C” and the fastener is “B”).

    PNG
    media_image2.png
    558
    362
    media_image2.png
    Greyscale

. 
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0286865 (Han) in view of WO 2015/096017 (Li hereinafter).
Regarding claim 12, Han teaches a compressor with all of the structure of claim 3 (Please refer to claim 3 above) but is silent with respect to the compressor being in an air conditioning unit. 
However, Li teaches a similar compressor structure used within an air conditioner (Abstract provided by the Applicant in the translation of Li).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the compressor of Han in an air conditioner as taught by Li by simple substitution to perform the same process of compressing a fluid. 
Regarding Claim 13, Han’s teachings are described above in claim 12 where Han further discloses a rotating shaft provided inside the pump body assembly in a penetrating manner (Crankshaft 230) and a rotor sleeved on the rotating shaft (Rotor 220), and the height a1 of the disc portion and a distance B1 between an upper end surface of the rotor and a lower end surface of the disc portion satisfies 0.15 ≤ a1/B1 ≤ 0.25 (Annotated Figure 1 shows that B1 is equivalent to about 9.5 a1 therefore  1/9.5  is about 0.105 which falls between the claimed range).
Regarding Claim 14, Han’s teachings are described above in claim 12 where Han further discloses the rotating shaft provided inside the pump body assembly and the rotor sleeved on the rotating shaft, the pump body assembly further comprises a cylinder (Cylinder 310) and a lower flange (Lower body 420), the lower flange is disposed under the upper flange (Evident 1 of the disk portion and a distance L between the upper end surface of the rotor and a lower end of the lower flange satisfies 0.05 ≤ a1/L ≤ 0.15 (Annotated Figure 1 shows that L is equivalent to about 10.75 a1 therefore 1/10.75 is about 0.093 which falls in the claimed range).
Regarding claim 15, Han’s teachings are described above in claim 13 where Han further discloses a lower end surface of the rotor is provide with a concave portion (Annotated Figure 2 of Han above, section “C6”), and the upper end surface of the neck portion extends into the concave portion (Figure 2 of Han).
Regarding claim 16, Han’s teachings are described above in claim 14 where Han further discloses a housing sleeved outside of the pump body assembly (Body 110), there is a gap between the housing and the pump body assembly (Inherent for the body 410 to be placed into the housing 110 and welded into position). It should be noted that the clearance for a weld should be just smaller than an interference fit and when looking at the claimed bounds of 100 ≤ a1/(D-d1) ≤ 140 (D is the inner diameter of the housing 110 and d1  is the outer diameter of 410) it becomes clear that the gap is .01 to about .007 which is where the weld will hold the gap formed to insert 410 into 110 of Han.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0286865 (Han) in view of WO 2015/096017 (Li) and further in view of US 2015/0125322 (Chiang).
Regarding claim 17, Han’s teachings are described above in claim 16 where Han further discloses that that the disc portion is welded on the housing (¶ 36 of Han). It should be noted that Figure 2 of Han does appear to show a common passage extending from 410 through 310 to 420 where a fastener may go.
Han is silent with respect to the cylinder being connected to the disc portion via a fastener.
However, Chiang teaches a compressor that discloses the use of a fastener to secure an upper flange, cylinder, and lower flange (Figure 2, fixing element 25 per ¶ 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the upper flange, cylinder, and lower flange of Han with the fixing member of Chiang to ensure proper sealing and positioning is maintained during operation.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0286865 (Han) in view of WO 2015/096017 (Li) and further in view of US 2002/0155741 (Herrick).
Regarding claim 18, Han’s teachings are described above in claim 16 where Han is silent with respect to a support welded and fixed on the housing, the disc portion is fixedly disposed on the support, and the cylinder is connected with the disc portion through a fastener.
However, Herrick teaches a compressor that discloses a support welded and fixed on the housing (Annotated Figure 2 above in claim 8’s rejection shows support “A”), the disc portion is fixedly disposed on the support, and the cylinder is connected with the disc portion through a fastener (Annotated figure 2 of Herrick, upper flange with disc is “C” and the fastener is “B”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify he mounting of the upper flange, cylinder, and by proxy 
Claim


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.